Citation Nr: 0608867	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Timeliness of the substantive appeal for the denial of an 
earlier effective date for the grant of compensation for loss 
of use of the right foot.

2.  Entitlement to an effective date prior to January 29, 
1999 for the grant of compensation for loss of use of the 
right foot.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the RO in Wilmington, 
Delaware that determined that the denial of an earlier 
effective date for the grant of compensation for loss of use 
of the right foot had not been timely appealed.

The issue of entitlement to an effective date prior to 
January 29, 1999 for the grant of compensation for loss of 
use of the right foot is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2002, the RO notified the veteran of a 
December 2001 decision which denied an earlier effective date 
for the grant of compensation for loss of use of the right 
foot; in May 2002, he filed a notice of disagreement; the RO 
sent him a statement of the case on February 10, 2003.

2.  A substantive appeal was received from the veteran on 
April 14, 2003, which is timely after application of the 
"postmark rule."


CONCLUSION OF LAW

The veteran timely perfected an appeal from the RO's decision 
which denied an earlier effective date for the grant of 
compensation for loss of use of the right foot.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As will be shown below, the decision in this case is fully 
favorable; therefore, no further discussion regarding VCAA 
compliance is necessary.

Analysis

With respect to the claim for an earlier effective date for 
the grant of compensation for loss of use of the right foot, 
the file shows the veteran has been informed of the issue of 
timeliness of his appeal and has been given an opportunity to 
provide evidence and argument on the matter.  There has been 
compliance with due process on the timeliness question.  38 
C.F.R. § 20.101(c), (d); Marsh v. West, 11 Vet. App. 468 
(1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the 1-year period which 
follows the RO's notice to him of the adverse decision, 
whichever period ends later.   A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002) ; 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005); Roy v. Brown, 5 
Vet. App. 554 (1993).

The file shows that in a December 2001 decision, the RO 
denied entitlement to an earlier effective date for the grant 
of compensation for loss of use of the right foot.  The 
veteran was notified of this decision by a letter dated on 
January 14, 2002.  In May 2002, he filed a timely notice of 
disagreement with this determination.  The RO sent him a 
statement of the case on February 10, 2003.  On March 11, 
2003, the RO received the veteran's request for an extension 
of time for filing a substantive appeal.  The RO did not 
respond to this request in 2003.  On April 14, 2003, the RO 
received a letter from the veteran in which he requested 
reconsideration of the issue on appeal by the Decision Review 
Officer (DRO), or in the alternative, issuance of a 
supplemental statement of the case, "...in order that I may 
continue my appeal to the Members of the Board of Veterans 
Appeals."  In September 2003, the RO received a letter from 
the veteran in which he inquired as to the status of his 
appeal.  

By a letter to the veteran dated in February 2004, the RO 
informed him that there was an extensive delay in responding 
to his three letters, due to the fact that the DRO was on 
extended sick leave when his letters dated in March and April 
2003 were received.  The letter further stated that upon 
review of the veteran's correspondence and evidence, the 
veteran never perfected his appeal.

The Board, however, finds the veteran's April 2003 letter 
constitutes a substantive appeal under 38 C.F.R. § 20.202, as 
it clearly indicates his desire to continue his appeal of the 
claim for an earlier effective date for loss of use of the 
right foot, to include review by the Board.

With respect to the issue of timeliness of the April 2003 
substantive appeal, the evidence reflects that this document 
was received by VA on April 14, 2003, seemingly beyond the 
60-day period (after a statement of the case) during which a 
substantive appeal must be received.  38 C.F.R. § 20.302(b) 
(2005).  No postmark is of record, and the letter was dated 
April 10, 2003.  Correspondence with no postmark of record 
will be presumed to have been postmarked five days prior to 
the date of receipt of the document by the VA.  38 C.F.R. § 
20.305 (2005).  Further, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  Id.  With the application of the 
"postmark rule," the April 2003 substantive appeal was 
timely filed.  

The Board finds that the veteran timely perfected an appeal 
of the December 2001 rating decision which denied entitlement 
to an effective date prior to January 29, 1999 for the grant 
of compensation for loss of use of the right foot, and thus 
this issue remains in appellate status.


ORDER

The veteran timely perfected an appeal for an earlier 
effective date for the grant of compensation for loss of use 
of the right foot.


REMAND

In light of the Board's decision that the veteran timely 
perfected an appeal of the December 2001 rating decision 
denying entitlement to an effective date prior to January 29, 
1999 for the grant of compensation for loss of use of the 
right foot, this underlying issue remains in appellate 
status.  Hence, the RO must issue a supplemental statement of 
the case with consideration of all additional evidence 
received since the February 2003 statement of the case, 
including the evidence received in April 2003.  38 C.F.R. § 
19.31(b)(1) (2005).

In addition, the veteran stated that a copy of his VA medical 
records from the prosthetic department at the VA Medical 
Center (VAMC) in Washington, DC might be probative to his 
claim.  Thus, these records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment 
records from the Prosthetics Department at 
the VAMC Washington, DC, dating from 
January 1970 to the present, and associate 
them with the claims file.  

2.  The RO should then re-adjudicate the 
claim for entitlement to an effective date 
prior to January 29, 1999 for the grant of 
compensation for loss of use of the right 
foot, with consideration of all additional 
evidence received since the February 2003 
statement of the case.  If the claim is 
denied, the veteran should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


